Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                        ADVANCE SHEET HEADNOTE
                                                                    October 2, 2017

                                       2017 CO 95

No. 15SC374, Pineda-Liberato v. People—Sentencing—Deferred Sentences—
Restitution—Court Costs and Fees.

       This case requires the supreme court to determine whether the district court had

the authority to continue to collect unpaid restitution, court costs, and fees ordered as

conditions of petitioner’s deferred sentence after the completion of that deferred

sentence.

       The supreme court concludes that the district court may collect any unpaid

restitution from the petitioner after the completion of her deferred sentence, until the

restitution has been paid in full. With respect to the unpaid fees and costs, however, the

court concludes that the district court lacked the authority to collect such unpaid

amounts after it terminated the petitioner’s deferred sentence, withdrew her guilty plea,

and dismissed her case with prejudice.

       Accordingly, the supreme court affirms in part and reverses in part the district

court’s orders.
                    The Supreme Court of the State of Colorado
                      2 East 14th Avenue • Denver, Colorado 80203


                                      2017 CO 95

                         Supreme Court Case No. 15SC374
                  C.A.R. 50 Certiorari to the Colorado Court of Appeals
                         Court of Appeals Case No. 14CA286
                    Weld County District Court Case No. 06CR460
                          Honorable Julie C. Hoskins, Judge

                                      Petitioner:
                                Karla Pineda-Liberato,
                                           v.
                                     Respondent:
                          The People of the State of Colorado.

                    Order Affirmed in Part and Reversed in Part
                                        en banc
                                    October 2, 2017


Attorneys for Petitioner:
Douglas K. Wilson, Public Defender
Tracy C. Renner, Deputy Public Defender
 Denver, Colorado

Attorneys for Respondent:
Cynthia H. Coffman, Attorney General
Matthew S. Holman, First Assistant Attorney General
 Denver, Colorado




JUSTICE GABRIEL delivered the Opinion of the Court.
JUSTICE COATS concurs in part and dissents, and JUSTICE EID joins the concurrence
in part and dissent in part.
¶1       This case concerns the district court’s authority to continue to collect from the

petitioner, Karla Pineda-Liberato, unpaid restitution, court costs, and fees ordered as

conditions of a deferred sentence after the completion of that deferred sentence.1 The

case comes to us on review of two orders from the Weld County District Court, the first

finding that the court lacked authority to collect unpaid restitution (but that avenues

potentially remained open for the victim to do so), and the second finding that the court

lacked authority to collect unpaid fees and costs.

¶2       With respect to restitution, we conclude that the pertinent statutes allow the

district court to collect any unpaid amounts from Pineda-Liberato after the completion

of her deferred sentence, until the restitution has been paid in full. With respect to the

fees and costs ordered as probationary-like supervision conditions, however, we

conclude that the district court lacked the authority to collect such unpaid amounts

after it terminated Pineda-Liberato’s deferred sentence, withdrew her guilty plea, and

dismissed her case with prejudice.

¶3       Accordingly, we affirm in part and reverse in part the district court’s orders.

                             I. Facts and Procedural History

¶4       The People charged Pineda-Liberato with two felony counts of theft ($500 to

$15,000) and two felony counts of providing false information to a pawn broker after




1   We granted certiorari to review the following issue:
            Whether a trial court has the authority to continue to collect restitution,
            costs, and fees when a defendant has completed a deferred judgment
            and sentence.


                                               2
she pawned a laptop computer and a television that she had rented from

Rent-A-Center.

¶5    Eventually, Pineda-Liberato entered into a plea agreement under which (1) she

would plead guilty to one count of theft; (2) she would receive “a two-year deferred

sentence with terms and conditions to include 48 hours of useful public service, pay

restitution as ordered by the court, and any other terms and conditions the court deems

appropriate”; and (3) the People would dismiss the remaining counts. In addition to

these terms, the agreement contained a handwritten addendum that read, “No jail at

initial sentencing.”   If Pineda-Liberato complied with the terms of her deferred

sentence, then, according to the parties’ Stipulation for Supervised Deferred Sentence,

Pineda-Liberato could withdraw her guilty plea and the theft charge would be

dismissed with prejudice.

¶6    On November 14, 2006, the district court accepted the terms of the plea

agreement, Pineda-Liberato pleaded guilty to one count of theft, and the court

dismissed the three remaining charges against her.          The court also sentenced

Pineda-Liberato to a two-year deferred sentence to be supervised by the probation

department.

¶7    Pursuant to the above-described plea agreement, the conditions of the deferred

sentence included requirements that Pineda-Liberato pay fees and costs in the amount

of $1572.50, complete forty-eight hours of community service, and comply with certain

probationary-like “standard conditions” (such as a mandate that she not leave the state

of Colorado without written permission from her probation officer or the court).


                                           3
¶8     The fees and costs imposed as a condition of Pineda-Liberato’s deferred sentence

comprised the following:

          Victim compensation cost:      $125
          Victim assistance surcharge:   $162.50
          Time payment fee:              $25
          Supervision fee:               $1200
          Court costs—docket fee:        $35
          Public defender fee:           $25

¶9     After a hearing on December 13, 2006, the court further ordered Pineda-Liberato

to pay $1520.45 in restitution to Rent-A-Center.

¶10    In September 2007, the People filed a revocation complaint. According to the

complaint, Pineda-Liberato had been detained by federal immigration authorities on

July 31, 2007 and deported two days later. As a result, she had “failed to complete her

responsibilities under the sentence of Probation [sic].” In order to ensure her return to

court should she reenter the United States, the People asked the court to issue a warrant

for her arrest.

¶11    The court did so, but the authorities did not arrest Pineda-Liberato, and the court

never ruled on the revocation complaint. Instead, for reasons not pertinent here, in

2012, the People moved to “vacate” the warrant and to issue, instead, a summons

requiring Pineda-Liberato to appear and to show cause why her probation should not

be revoked and the deferred sentence should not be imposed. The court granted the

People’s motion and issued the summons.

¶12    In October 2013, six years after the People had asked the court to revoke

Pineda-Liberato’s deferred sentence, the People moved to withdraw their revocation



                                             4
complaint, “terminate probation/deferred judgment and sentence as completed, and

vacate the upcoming court date.” The court granted this motion on the day that it was

filed, ordering that “the revocation complaint in the above-entitled matter be and

hereby is withdrawn and probation be terminated.” As of that time, Pineda-Liberato

had paid $992 toward the court costs, fees, and restitution originally ordered. Of that

amount, $704.50 had been applied to restitution, leaving a balance of $815.95 owed to

Rent-A-Center.

¶13   Approximately one month later, the People sought, and the court imposed, an

additional $520.25 in “transport fees” to be paid into the registry of the court. These

fees reflected the costs that the Weld County Sheriff’s Office had incurred in extraditing

Pineda-Liberato from Texas to Colorado, and they brought the total court costs and fees

that Pineda-Liberato owed to $1905.25.

¶14   Shortly thereafter, the district court sua sponte raised the question of whether it

still had jurisdiction to collect restitution after the case had been dismissed “based upon

the defendant otherwise having completed all other requirements of the deferred

sentence except the payment of restitution.” The court held a hearing on the matter and

on January 3, 2014, issued a written order concluding that it did not. Specifically, the

court found that once the People had withdrawn their revocation complaint and the

case had been dismissed, the court no longer had jurisdiction over Pineda-Liberato and

could no longer require her to pay restitution. The court was careful to note, however,

that because the restitution order constituted a “final civil judgment” pursuant to




                                            5
18-1.3-603(4)(a), C.R.S. (2017), Rent-A-Center could collect the unpaid balance of $815.95

“independently, through any legal means available to [it].”

¶15    In reaching this conclusion, the court relied on dicta from People v. Carbajal,

2012 COA 107, ¶ 49, 312 P.3d 1183, 1191 (Carbajal II), which the court interpreted as

rendering the restitution order null and void when the case was dismissed. In addition,

the court noted that pursuant to both section 18-1.3-602(2), C.R.S. (2017), and section

18-1.3-603, C.R.S. (2017), once a person has successfully completed a deferred sentence,

his or her guilty plea is withdrawn, and the case is dismissed, no conviction is deemed

to have existed.

¶16   Having obtained this ruling regarding her ongoing restitution obligations,

Pineda-Liberato asked the court to address the same jurisdictional issue as to the

previously ordered court costs and fees. On January 13, the court issued a second

written order, observing that its previous conclusion “that restitution remains as a civil

judgment” had been based on the applicable statutes. Because no comparable statute

existed by which court costs and fees could be treated similarly, however, the court

vacated all “previously ordered court costs and fees,” which then totaled $1905.25.

¶17   Pineda-Liberato timely filed a notice of appeal in the court of appeals, and a

month later, the General Assembly passed a bill titled, “An Act Concerning Collection

of Restitution Ordered Pursuant to a Deferred Judgment.” H.B. 14-1035, 69th Gen.

Assemb., 2d Reg. Sess. (Colo. 2014); ch. 21, secs. 1–2, §§ 16-18.5-111, 18-1.3-603(4)(a),

2014 Colo. Sess. Laws 152.        This Act amended the restitution statute, section

18-1.3-603(4)(a), to provide that restitution orders remain in effect “notwithstanding the


                                            6
termination of a deferred judgment and sentence or a deferred adjudication.” See

ch. 21, sec. 2, § 18-1.3-603(4)(a), 2014 Colo. Sess. Laws 152. The Act also added section

16-1.3-111, which stated, “The provisions of this article [governing restitution in

criminal actions] apply notwithstanding the termination of a deferred judgment and

sentence or a deferred adjudication.” See ch. 21, sec. 1, § 16-18.5-111, 2014 Colo. Sess.

Laws 152.

¶18   Pineda-Liberato then requested, and the court of appeals granted, numerous

extensions (totaling 536 days) to file her opening brief. In the meantime, the State Court

Administrator wrote to the Chief Judge of the court of appeals, asking the Chief Judge

to consider transferring Pineda-Liberato’s case to this court.        The Administrator

explained that in the wake of Carbajal II, he had “advised Chief Judges [and other

judicial branch personnel] to put collections efforts on hold in deferred cases that had

terminated” and had “instructed them not to vacate judgments regarding restitution,

costs, and fees and to retain collected funds unless a court ordered otherwise.” Then,

the Administrator noted, came (1) the 2014 amendments, which, effective March 7 of

that year, clarified that the termination of a deferred sentence did not obviate offenders’

obligations to pay outstanding restitution in cases that had ended on or after the

effective date, and (2) the instant case, which the Administrator expected would

provide guidance regarding unpaid restitution in pre-2014 deferred sentencing cases.

The Administrator observed, however, that because of the numerous extensions of time

granted Pineda-Liberato, her opening brief was not due until July 2015. This posed a

problem because approximately $3.9 million in outstanding restitution and $5.9 million


                                            7
  in uncollected fees and costs existed statewide in deferred sentencing cases that had

  ended between January 1, 2000 and March 6, 2014. According to the Administrator, the

  importance of providing direction and finality to “victims, offenders, and the judicial

  branch” regarding these pre-2014 cases that then hung “in limbo” justified transferring

  Pineda-Liberato’s appeal to this court.

¶19      The court of appeals agreed and pursuant to section 13-4-109(1)(a)–(b), C.R.S.

  (2017), and C.A.R. 50(a)(1)–(2), filed in this court an “ORDER for determination of

  jurisdiction.” After summarizing the facts that the Administrator’s letter had provided,

  the court of appeals asked us to accept jurisdiction to resolve the above-described

  pre-2014 cases that were then “in limbo.” We did so and framed the issue presented as

  “[w]hether a trial court has the authority to continue to collect restitution, costs, and

  fees when a defendant has completed a deferred judgment and sentence.”

                                         II. Analysis

  ¶20    We begin our analysis by describing the applicable standard of review and

  pertinent rules of statutory interpretation. We then discuss the statutory provisions that

  control the assessment of restitution and the imposition of court costs and fees as

  conditions of deferred sentences.     Finally, we apply those provisions to determine

  whether the district court in this case retained the authority to collect restitution, court

  costs, and fees from Pineda-Liberato after it had dismissed the case against her based on

  the termination of her deferred sentence.




                                               8
          A. Standard of Review and Rules of Statutory Interpretation

¶21    A deferred judgment and sentence is created and authorized by statute. See

People v. Carbajal, 198 P.3d 102, 105 (Colo. 2008) (Carbajal I). Statutes similarly govern

the conditions of deferred sentences, including, as pertinent here, the assessment of

restitution and the imposition of court costs and fees. See id. at 105–06. The issue in

this case, which involves the interaction of all of the foregoing, therefore presents a

question of statutory interpretation that we review de novo. See Doubleday v. People,

2016 CO 3, ¶ 19, 364 P.3d 193, 196.

¶22    When we interpret statutes, our primary purpose is to ascertain and give effect to

the General Assembly’s intent. Id. To do so, we begin with the language of the statute.

Id.   We give words and phrases their plain and ordinary meanings, read them in

context, and apply the rules of grammar and common usage. Id. We also read the

statutory scheme as a whole, giving consistent, harmonious, and sensible effect to all of

its parts and avoiding constructions that would render any words or phrases

superfluous or lead to illogical or absurd results. Id. at ¶ 20, 364 P.3d at 196. If the

statute is unambiguous, then we need look no further. Id.

                                 B. Statutory Analysis

¶23    In the present case, the district court sentenced Pineda-Liberato to a two-year

deferred sentence and, as conditions of the stipulation that she signed, ordered her

(among other things) to pay $1520.45 in restitution and $1572.50 in court costs and fees.

After the termination of the deferred sentence (and the addition of transport fees),

$815.95 in unpaid restitution and $1905.25 in unpaid court costs and fees remained. To


                                            9
determine whether the district court may order Pineda-Liberato to pay these amounts,

we first give an overview of the deferred sentencing statute. We then turn to the

statutes authorizing the assessment of restitution and the imposition of court costs and

fees, and we consider whether a court can continue to collect either restitution, costs, or

fees after the termination of a deferred sentence.

                                1. Deferred Sentencing

¶24    A deferred sentence is a sentencing alternative that, we have acknowledged, is

not a sentence at all but rather is “a continuance with probation-like supervision

conditions.” Carbajal I, 198 P.3d at 106; see also §§ 18-1.3-101 to -107, C.R.S. (2017)

(authorizing a number of “[a]lternatives in sentencing,” including deferred sentencing).

At all times pertinent to this case, the deferred sentencing statute, section 18-1.3-102(1),

C.R.S. (2017), allowed a district court, after a defendant had pleaded guilty to a felony,

to continue the case for up to four years “for the purpose of entering judgment and

sentence upon the plea of guilty.”       In exchange for this continuance, the deferred

sentencing statute authorized the district court to impose probationary-like supervision

conditions on the defendant. See Carbajal I, 198 P.3d at 105–06.

¶25    Specifically, as pertinent here, section 18-1.3-102(2) permitted the prosecutor,

before the entry of the guilty plea, to enter into a written stipulation, to be signed by the

defendant, the defendant’s attorney of record, and the prosecutor, under which the

defendant would be obligated to adhere to certain conditions that would “be similar in

all respects to conditions permitted as part of probation.” This statute further required

that any such stipulation must provide that “upon a breach by the defendant of any


                                             10
condition regulating [his or her] conduct, the court shall enter judgment and impose

sentence upon the guilty plea.” § 18-1.3-102(2). The prosecutor or a probation officer

could apply for the entry of such a judgment and the imposition of sentence “at any

time within the term of the deferred judgment or within thirty-five days thereafter.” Id.

On the application of the prosecutor or probation officer, the court, without a jury,

would determine by a preponderance of the evidence whether the defendant had

breached any of the pertinent conditions. Id.

¶26    The above-described deferral period could be extended, but only in limited

circumstances. See Carbajal I, 198 P.3d at 106. Specifically, as pertinent here, the court

could extend the deferral period for up to 180 days if (1) the failure to pay restitution

was the sole condition of supervision that had not been fulfilled, (2) that failure was

based on the defendant’s inability to pay, and (3) the defendant had shown a future

ability to pay. § 18-1.3-102(1)(b). During this extension, the court could place the

defendant under the supervision of the probation department. Id.

¶27    If the defendant either fully complied with the conditions of supervision or

served the full term of his or her deferred judgment supervision without revocation or

extension, then the deferred sentencing statute provided that “the plea of guilty

previously entered shall be withdrawn and the charge upon which the judgment and

sentence of the court was deferred shall be dismissed with prejudice.” § 18-1.3-102(2);

accord Carbajal I, 198 P.3d at 106.

¶28    In light of the foregoing, on October 2, 2013, when the district court granted the

People’s motion to withdraw their timely filed (albeit six-year-old) revocation


                                           11
complaint and ordered that “probation be terminated,” the deferred judgment statute

provided for the withdrawal of Pineda-Liberato’s guilty plea and the dismissal with

prejudice of the underlying theft charge. See People v. Simonds, 113 P.3d 762, 764

(Colo. 2005) (noting that a district court retains jurisdiction to rule on a timely filed

application for entry of judgment and imposition of sentence beyond the expiration of

the deferral term unless the application had been deemed abandoned, but adding that

“a failure to rule cannot be interminable without the motion or application being

deemed abandoned”).

¶29    Given the completion of Pineda-Liberato’s deferred sentence, the withdrawal of

her guilty plea, and the dismissal “with prejudice” of the underlying theft charge, see

§ 18-1.3-102(2), the question becomes whether the district court retained the authority to

continue to collect from Pineda-Liberato the restitution, court costs, and fees remaining

due at the time of the dismissal.

                                     2. Restitution

¶30    Pineda-Liberato argues that, contrary to the district court’s January 3 order,

neither the district court nor Rent-A-Center has ongoing authority to collect the $815.95

in unpaid restitution that remained after the completion of her deferred judgment,

which triggered the withdrawal of her guilty plea and the dismissal with prejudice of

the underlying theft charge.

¶31    Section 18-1.3-603 governs restitution orders and the assessment of restitution. It

begins with the mandate, “Every order of conviction of a felony . . . shall include

consideration of restitution.” § 18-1.3-603(1). Section 18-1.3-602(2) defines “conviction”


                                           12
for purposes of section 18-1.3-603 to include “having received a deferred judgment and

sentence or deferred adjudication; except that a person shall not be deemed to have

been convicted if the person has successfully completed a deferred sentence or deferred

adjudication.” Consistent with these statutes, the court ordered, and Pineda-Liberato

agreed to pay, restitution to Rent-A-Center.

¶32    Section 18-1.3-603 also specifically addresses the lifespan of a restitution order.

At all times pertinent to this case, that statute provided, “Any order for restitution

entered pursuant to this section is a final civil judgment in favor of the state and any

victim. Notwithstanding any other civil or criminal statute or rule, any such judgment

remains in force until the restitution is paid in full.”       § 18-1.3-603(4)(a) (emphasis

added).

¶33    In our view, by providing that a restitution order is a “final civil judgment” that

“remains in force until restitution is paid in full,” the plain language of section

18-1.3-603(4)(a) makes clear that if necessary, such an order remains in effect beyond the

completion of a deferred judgment: the order remains in force until restitution is paid in

full, and a court, of course, has the authority to enforce such a pending order. See In the

Interest of J.E.S., 817 P.2d 508, 513 (Colo. 1991) (agreeing that a court with jurisdiction

over a matter has the requisite power to enforce its orders and that a court may not be

placed in a situation in which it lacks the authority to do so).         Consequently, we

conclude that the district court retained the authority to collect the $815.95 in restitution

that Pineda-Liberato still owes to Rent-A-Center.




                                             13
¶34    This conclusion not only is consistent with the plain language of the restitution

statute, but also it is consistent with the purposes of both restitution and deferred

sentencing.

¶35    The legislative declaration to the restitution statute provides that the statute

“shall be liberally construed” to accomplish the statute’s purposes, which include

(1) rehabilitating offenders; (2) deterring future criminality; and (3) lessening the

financial burdens inflicted on crime victims and their families, compensating them for

their suffering and hardship, and preserving the victims’ individual dignity.

§ 18-1.3-601(1)(c)–(e), C.R.S. (2017). The legislative declaration further provides, “It is

the intent of the general assembly that restitution be ordered, collected, and disbursed

to the victims of crime and their immediate families.” § 18-1.3-601(2). These purposes

would be undermined were Pineda-Liberato allowed to avoid her restitution obligation

as she seeks to do here.

¶36    The purpose of deferred sentencing, in turn, is to give courts the power to

impose alternative sentences that benefit a defendant when the interests of justice

would be served thereby. See People v. Darlington, 105 P.3d 230, 235 (Colo. 2005). This

purpose, too, would be subverted were we to allow Pineda-Liberato to reap the benefits

of her deferred sentencing agreement while avoiding her restitution obligations

thereunder.

¶37    In our view, our conclusion in this case properly gives effect to the statutory

language and legislative purposes underlying both restitution and deferred sentencing.




                                            14
¶38    Our conclusion today is also consistent with both sections 18-1.3-102(b)(1) and

18-1.3-603(4)(a). Section 18-1.3-102(b)(1) authorizes a limited extension of the deferral

period to allow the defendant to fulfill his or her restitution obligation and permits the

court to “place the defendant under the supervision of the probation department”

during the extension. Under this provision, beyond the 180-day maximum term of such

an extension, the court may no longer bind the defendant to probationary-like

supervision conditions.        See Carbajal I, 198 P.3d at 106 (explaining that section

18-1.3-102(1)–(2) requires a felony “deferred judgment” to start the day that the

defendant enters his or her plea and, unless the deferral period is extended pursuant to

the statute, to end four years later). Section 18-1.3-603(4)(a), however, makes clear that a

restitution order, unlike such probationary-like supervision conditions, remains in force

until restitution is paid in full.

¶39    Construing these provisions to give meaning to both, as we must do under our

rules of statutory construction, see Doubleday, ¶ 20, 364 P.3d at 196, we conclude that

section 18-1.3-102(b)(1) precludes a court from binding a defendant to probationary-like

supervision conditions beyond the maximum term of the deferral period (as extended if

pertinent) but that a restitution order, which statutorily remains in force, is an exception

to this prohibition. Were we to construe section 18-1.3-102(b)(1) to preclude a court

from enforcing a restitution order upon the termination of a deferred sentence, then we

would fail to give meaning to section 18-1.3-603(4)(a)’s mandate that restitution orders

remain in force until restitution is paid in full. We cannot, however, interpret statutory




                                             15
provisions so as to render any of their words or phrases meaningless or superfluous.

See Doubleday, ¶¶ 19–20, 364 P.3d at 196.

¶40    We are not persuaded otherwise by Pineda-Liberato’s argument that Carbajal II

requires a different result. Carbajal II involved what the division described as “a record

of unique and very unusual circumstances,” Carbajal II, ¶ 2, 312 P.3d at 1185, and a

recitation of those unique facts is necessary to understand our disagreement with

Pineda-Liberato’s interpretation of that case.

¶41    In Carbajal II, the defendant received what the court labeled a “deferred

judgment” in connection with a sexual assault charge. Id. at ¶ 4, 312 P.3d at 1185. The

deferred judgment was subject to a number of conditions, including registration as a sex

offender during the deferral period, completion of sex-offender treatment, and the

payment of restitution. Id. The district court, however, set the deferred judgment

period to begin after the defendant had completed a four-year prison term on a separate

charge and then extended the deferral period for two additional years by accepting the

parties’ stipulation for a new condition of supervision, thereby effectively restarting the

deferral period. Id. at ¶¶ 4, 8, 312 P.3d at 1185.

¶42    In Carbajal I, 198 P.3d at 104, we concluded that the district court had exceeded

its jurisdiction by taking multiple actions to extend the defendant’s deferred judgment

“well beyond the statutory limits.” We thus directed the district court to dismiss the

defendant’s deferred judgment. Id. at 107.

¶43    Thereafter, the defendant filed a petition to discontinue his sex-offender

registration. Carbajal II, ¶ 18, 312 P.3d at 1187. The district court denied this petition,


                                             16
noting, among other things, that (1) the defendant had not shown that he had

completed sex-offender treatment; (2) he still owed restitution, costs, and fees; and

(3) the court had discretion regarding whether to discontinue his registration, and even

though the defendant’s deferred judgment had been dismissed, the defendant had not

proved that he had successfully completed certain conditions associated with it. Id. at

¶¶ 25–27, 312 P.3d at 1188.     The defendant then appealed, and in Carbajal II, the

division reversed the district court’s ruling regarding the defendant’s motion to

discontinue his sex-offender registration. Id. at ¶ 59, 312 P.3d at 1192.

¶44    The division construed Carbajal I to mean that the defendant’s deferred

judgment had terminated as a matter of law four years after he had pleaded guilty. Id.

at ¶ 49, 312 P.3d at 1191.    According to the division, that implied that all of the

probationary obligations associated with the deferred judgment, including the

requirements to complete sex-offender treatment and to pay restitution, also ended at

that time. Id. The defendant’s duty to register as a sex offender, however, remained,

and to discharge that obligation, he had to petition the district court for discontinuance,

which he did, albeit unsuccessfully. Id.

¶45    The division ultimately concluded that the district court had abused its

discretion in denying the defendant’s petition to discontinue sex-offender registration

because, in so ruling, the court had relied on, among other things, the defendant’s

failures to complete sex-offender treatment and to pay restitution. Id. at ¶¶ 51–53,

312 P.3d at 1191. The division observed that the pertinent statutes assumed that a

deferred judgment had to be successfully completed before it could be dismissed. Id. at


                                             17
¶ 51, 312 P.3d at 1191. The case at bar, however, was “unique” because the deferred

judgment had been dismissed by direction of the supreme court because of errors by

the district court, without any express determination that the defendant had

successfully completed the conditions of the deferred judgment. Id. at ¶ 52, 312 P.3d at

1191. In addition, because, as a matter of law, the defendant was no longer subject to

the probationary-like conditions of the deferred judgment, the division concluded that

it was improper for the district court to rely on those conditions as grounds to deny the

defendant’s discontinuance petition. Id.

¶46    Based on the Carbajal II division’s interpretation of Carbajal I to mean that the

termination of a deferred sentence also terminates all of the probationary obligations

associated with the deferred sentence, including the requirement to pay restitution, id.

at ¶ 49, 312 P.3d at 1191, Pineda-Liberato contends that her obligation to pay restitution

ended with the completion of her deferred sentence. For several reasons, we disagree.

¶47    First, as noted above, Carbajal II involved the narrow question of whether, under

the unique circumstances presented there, a defendant’s obligation to register as a sex

offender as a condition of a deferred sentence continued after the dismissal of that

deferred sentence.     Accordingly, the division’s statement about the defendant’s

restitution obligation was dicta.

¶48    Second, unlike Carbajal II, the instant case squarely presents the question of

whether a restitution obligation imposed as a condition of a deferred sentence survives

the completion of that deferred sentence. For the reasons set forth above, our review of

the pertinent statutes persuades us that the obligation to pay restitution as a condition


                                           18
of a deferred sentence does continue in such circumstances. To the extent that the dicta

in Carbajal II suggests otherwise, we now disavow it.

¶49    We likewise are unpersuaded by Pineda-Liberato’s argument that by clarifying

the law in this area following Carbajal II, the General Assembly implicitly confirmed

that division’s interpretation of the statutes as they existed prior to the 2014

amendments. We perceive no such legislative affirmation or intent.

¶50    Effective March 7, 2014, the General Assembly added section 16-18.5-111, which

states, “The provisions of this article [governing restitution in criminal actions] apply

notwithstanding the termination of a deferred judgment and sentence or a deferred

adjudication.” See H. 14-1035, 69th Gen. Assemb., 2d Reg. Sess. (Colo. 2014); ch. 21,

sec. 1, § 16-18.5-111, 2014 Colo. Sess. Laws 152.     At the same time, the legislature

amended section 18-1.3-603(4)(a) to provide, “The provisions of article 18.5 of title 16,

C.R.S. [governing restitution in criminal actions], apply notwithstanding the

termination of a deferred judgment and sentence or a deferred adjudication.” See

H. 14-1035,   69th   Gen.   Assemb.,    2d   Reg.   Sess.   (Colo.   2014);   ch. 21,   sec. 2,

§ 18-1.3-603(4)(a), 2014 Colo. Sess. Laws 152.

¶51    These provisions make clear that as of March 7, 2014, restitution orders ancillary

to deferred sentences survive the termination of those deferred sentences and remain in

effect until they are paid in full. Moreover, contrary to Pineda-Liberato’s assertions, the

legislative history of these amendments evinces the General Assembly’s unmistakable

disagreement with and intent to overrule the division’s judgment in Carbajal II. See,

e.g., Restitution Collection Deferred Judgment: Hearing Before the House Judiciary


                                             19
Committee, 69th Gen. Assemb., 2d Reg. Sess., at 1:04:39 (Colo. Jan. 23, 2014) (statement

of Rep. Gardner), http://coloradoga.granicus.com/MediaPlayer.php?view_id=21&clip

_id=4749 (“Everyone in Colorado, except perhaps the court of appeals, believed that

what this [section 18-1.3-603(4)(a)] meant and what the legislature had been very clear

about was, ‘You are going to pay your restitution.’”).

¶52    In these circumstances, we cannot agree with Pineda-Liberato’s suggestion that

the 2014 amendments implicitly confirmed the Carbajal II division’s interpretation of

the pre-2014 statutory language.

                                3. Court Costs and Fees

¶53    Turning to the question of court costs and fees, the People argue that, contrary to

the district court’s January 13 order, that court had statutory authority to collect unpaid

court costs and fees after the completion of Pineda-Liberato’s deferred sentence. We

disagree.

¶54    As   noted   above,    Pineda-Liberato’s    deferred   sentence   included,    as   a

probationary-like condition of supervision, the requirement that she pay court costs and

fees totaling $1572.50, which comprised six categories: (1) victim compensation costs,

(2) a victim assistance surcharge, (3) a time payment fee, (4) a supervision fee, (5) a

docket fee, and (6) a public defender fee. That amount later grew to $1905.25 when, a

month after terminating Pineda-Liberato’s deferred sentence, the court ordered her to

pay an additional $520.25 in “transport fees” into the registry of the court. With respect

to each of the initial six categories of fees and costs, the People point to a statute that,




                                            20
they contend, authorizes the court to collect the fee or cost after the completion of a

deferred sentence.2 We address each of these statutes in turn.

¶55    First, at the time that the district court imposed Pineda-Liberato’s deferred

sentence, section 24-4.1-119(1)(a), C.R.S. (2006), levied a cost of $125 per felony on “each

criminal action resulting in a conviction or in a deferred judgment and sentence.”

Pursuant to that statute, the clerk of court was required to collect the charge and

transmit it to the court administrator in the judicial district in which the offense

occurred for credit to that district’s crime victim compensation fund. § 24-4.1-119(1)(a).

¶56    Second, the version of section 24-4.2-104(1)(a)(I), C.R.S. (2006), in place at the

time that the district court imposed Pineda-Liberato’s deferred sentence provided for a

separate “surcharge” in the amount of $162.50 per felony for “each criminal action

resulting in a conviction or in a deferred judgment and sentence.” The statute required

the court administrator of the judicial district in which the offense occurred to credit the

money to the district’s “victims and witnesses assistance and law enforcement fund.”

§ 24-4.2-104(1)(a)(I).

¶57    Third, because Pineda-Liberato did not pay the costs, fees, and restitution that

she owed on the day that they were assessed, section 16-11-101.6(1), C.R.S. (2017),

required that she be assessed “an additional time payment fee” of $25. The statute

further provides that all time payment fees collected “shall be credited to the judicial

collection enhancement fund” located in the state treasury. § 16-11-101.6(2).


2 The People do not separately discuss the transport fees, and neither does
Pineda-Liberato.


                                            21
¶58    Fourth, section 18-1.3-204(2)(a)(V), C.R.S. (2017), allows courts to require that

probationers pay “reasonable” costs of supervision, and it sets the probation

supervision fee at $50 per month for the length of the ordered probation.

¶59    Fifth, the pertinent version of section 13-32-105(1)(a)–(b), C.R.S. (2017), mandated

that at the time of the first appearance of the defendant in a district court criminal

action, “there shall be charged against the defendant a total docket fee of [$35], which

shall be payable upon conviction of the defendant.” As the People acknowledge, this

statute does not define the term “conviction,” nor does it specifically mention deferred

judgments and sentences.      The People contend, nevertheless, that “in its general,

ordinary legal sense,” the term “conviction” means the “entry of a guilty plea and not

entry of the judgment of conviction.”

¶60    Finally, section 21-1-103, C.R.S. (2017), provides for the representation of indigent

persons by the state public defender. When a defendant applies for representation by

the public defender and the public defender enters an appearance based on the

application, section 21-1-103(3) imposes on the defendant a “nonrefundable processing

fee” of $25. Processing fees collected pursuant to this statute “shall be transmitted to

the state treasurer, who shall credit the same to the general fund.” § 21-1-103(3).

¶61    None of these provisions contains language akin to that contained in the

restitution statute, section 18-1.3-603(4)(a), which makes clear that an obligation to pay

restitution survives the completion of a deferred sentence and the dismissal of the

underlying charges.




                                            22
¶62    Nor does section 16-11-101.6, which, among other things, governs the collection

of all of the foregoing costs and fees, contain such language. That statute (1) authorizes

the state to “employ any method available to collect state receivables,” § 16-11-101.6(3),

and (2) allows the court, on its own motion or through the use of a collections

investigator, to “direct that a certain portion of a defendant’s earnings[] . . . be withheld

and applied to any unpaid fines or fees,” § 16-11-101.6(4)(a). Although these provisions

authorize courts to collect past due fines and fees, they neither provide for the survival

of such orders after the dismissal of a deferred sentence nor address in any way the

lifespan of such orders. See § 16-11-101.6(3)–(4).

¶63    As section 18-1.3-603(4) makes clear, the legislature knew how to provide for the

survival of such orders after the dismissal of a deferred sentence. It specifically did so

for restitution orders. See § 18-1.3-603(4) (expressly stating that a restitution order is “a

final civil judgment” and that “[n]otwithstanding any other civil or criminal statute or

rule, any such judgment remains in force until the restitution is paid in full”). Given

that the legislature did not include similar language in the above-quoted statutes

concerning costs and fees, we conclude that unlike restitution, the court costs and fees

that remained due after the completion of Pineda-Liberato’s deferred sentence did not

survive the termination of that sentence and the dismissal of the charges against her.

¶64    We therefore conclude that the unpaid court costs and fees at issue are no longer

subject to collection by the district court.




                                               23
                                    III. Conclusion

¶65   For these reasons, we conclude that the district court retains the authority to

collect the unpaid restitution that remained after the completion of Pineda-Liberato’s

deferred sentence but that the court does not retain the authority to collect the unpaid

court costs and fees remaining at that time.

¶66   Accordingly, we affirm in part and reverse in part the district court’s orders, and

we remand this case to that court for further proceedings consistent with this opinion.

JUSTICE COATS concurs in part and dissents, and JUSTICE EID joins the concurrence
in part and dissent in part.




                                               24
JUSTICE COATS, concurring in part and dissenting in part.

¶67    I disagree with the majority’s conclusion that the pertinent, pre-2014 statutes of

this jurisdiction permitted district courts to collect any unpaid restitution stipulated as a

condition of deferring judgment and sentence for a crime, even after the defendant’s

conditional guilty plea has been successfully withdrawn and the charges against him

dismissed with prejudice. In fact, I not only disagree with the majority’s construction

but would reject it as the product of a concededly result-driven analysis, requiring

“liberal,” rather than simply “reasonable,” construction to accomplish what the

majority considers to be the purposes of the statute. I therefore respectfully dissent

from that aspect of the court’s judgment.

¶68    In some 22 paragraphs the majority determines that this result is dictated by the

“plain language” of the restitution statute, as it existed prior to a 2014 amendment

expressly adding language to sanction this very result, when that statute is “liberally

construed to accomplish the statute’s purposes”; and that neither this court nor the

court of appeals has ever construed the pre-2014 restitution statute in a manner

inconsistent with this result. While I take issue with a number of key aspects of both

the majority’s method of construing statutes and its characterization of the prior

holdings of this court, I consider it sufficient justification for dissenting from the

majority’s conclusion in this case that the whole of its analysis rests on a fundamental

misconception about the nature of a statutorily sanctioned deferred judgment, and as a

result of that misconception, its erroneous presumption that by deferring entry of a

judgment of conviction, subject to compliance with stipulated conditions including a


                                             1
stipulation to pay restitution, the trial court issues an “order of restitution” as

contemplated by section 18-1.3-603(4)(a) of the Colorado Revised Statutes.

¶69   As we have made painfully clear in our prior case law, a trial court lacks the

authority to impose a deferred judgment except as authorized by statute. People v.

Carbajal, 198 P.3d 102, 105–106 (Colo. 2008). Once a defendant pleads guilty to a felony,

the deferred judgment statute, section 18-1.3-102, allows the court, with the defendant’s

written consent and stipulation to conditions, to continue his case for a prescribed

period without entering judgment, and although this deferral can be revoked—and

judgment then entered and sentence imposed—for a violation of the “probation-like

conditions” of his deferral agreement, if the prescribed period is allowed to pass

without revocation or a statutorily permitted extension, his guilty plea must be

withdrawn and the charges dismissed with prejudice to any further prosecution for that

offense. Id. Both technically and conceptually, a deferred judgment is therefore not a

judgment of conviction at all but rather a continuance with “probation-like supervision

conditions.” Id.

¶70   Although the majority perpetually refers to the defendant’s “deferred

sentencing,” as if the entry of a judgment of conviction were not also statutorily

deferred, it nevertheless appears to accept this characterization with one exception—the

condition of the deferred judgment stipulation that the defendant pay a specified

amount of restitution. The majority reasons that because the restitution statute, section

18-1.3-603, provides that “(a)ny order of restitution” is a final civil judgment and that

“any such judgment” remains in force until the restitution is paid in full, a restitution


                                           2
condition of a deferred judgment agreement must remain in force notwithstanding

provisions of the deferred judgment statute expressly to the contrary. Because deferral

of a judgment and sentence does not, however, constitute the conviction of any crime

against the purported victim and, unless a breach is proved according to the statutory

procedures and burdens within the prescribed time period, can never become a

conviction for committing the charged offense, a stipulated condition for deferral

cannot be an “order of restitution” or “civil judgment” against the defendant within the

contemplation of the statute. Like all of the other conditions of the stipulation, it is

merely a condition the breach of which subjects the defendant to entry of judgment on

his conditional guilty plea, but the successful completion of which requires that the

defendant’s conditional guilty plea be withdrawn and any prosecution of him for the

charged offense against the victim be forever barred.

¶71    With regard to the former eventuality, the statute provides in detail the process

due a defendant before judgment may enter on his plea and before any sentence,

including an “order of restitution” as required upon conviction, may be imposed. With

regard to the latter eventuality, the statute is similarly clear that in the absence of proof

of a breach of the stipulation, according to the prescribed process and within the

prescribed time period, the conditions of the deferred judgment stipulation are deemed

successfully completed, and the defendant’s conditional plea must be withdrawn and

the charges dismissed. With regard to the restitution condition in particular, the statute

specifically provides for a 182-day extension of the period of deferral, but no longer, in

the event that a failure to pay restitution, as the result of the defendant’s inability to


                                             3
pay, is the sole unfulfilled condition of supervision.        Unless the prosecution or

probation department moves for an entry of judgment and imposition of sentence

within the term of deferral or within 35 days thereafter, the defendant can never be held

criminally accountable for committing the charged offense against the alleged victim,

and therefore cannot suffer the “order of restitution” mandated upon every order of

criminal conviction.

¶72    An order of restitution, as defined and imposed by part 6 of article 1.3, title 18 of

the revised statutes prior to 2014, was dependent upon an “order of conviction of a

felony, misdemeanor, petty, or misdemeanor traffic offense.” § 18-1.3-603, C.R.S. (2013).

While a deferred judgment necessarily includes a conditional admission, subject to

stipulated conditions, unless it was revoked according to the process statutorily

required, it was not, and could never become, a conviction of any one of these crimes.

The merits of requiring someone to stipulate to the entry of a civil judgment against

himself in order to avoid the threat of criminal prosecution, a matter with clear ethical

implications for the practice of law, may become the subject of debate following the

2014 amendments, but they are not at issue under the applicable scheme. Under the

pre-2014 deferred judgment and restitution provisions, the requirements of a judgment

of conviction, imposition of sentence, and proof of restitution were clear and did not

permit an order of restitution without their having been satisfied.

¶73    For these reasons I respectfully concur in part and dissent in part.

I am authorized to state that JUSTICE EID joins in this concurrence in part and dissent

in part.


                                             4